Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Amendment and Arguments
The amendment filed 04/08/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for calibrating a test equipment under calibration to test waterproof of an electronic apparatus comprising testing the same test device by using the difference between the standard waterproof level value and the calibration waterproof level value, in conjunction with the remaining claim limitations.
Claim 2 is allowable due to at least their dependency on claim 1.
Reason for Allowance
The closest prior art found by the examiner includes:
US 20210080341 A1, “HIGUCHI”
CN-106969884-A, “XUE”
US 7814773 B2, “LIU”
HIGHUCHI teaches a method for calibrating a test equipment (10) under calibration (at least Abstract), which is used to test a waterproof level of an apparatus (9A), comprising: testing a test device (9S/9B) by using the standard test equipment (30/34) to obtain the standard waterproof level value (e.g., Abstract, ¶0001, ¶0002 and Fig.5) using the first sensor (e.g. 33), wherein the test device (9S) is placed in a test position of the base of the standard test equipment (34);  testing the test device (9B) by using the test equipment (10) under calibration to obtain the calibration waterproof level value using the second sensor (e.g., 13), wherein the test device (9B/9S) is placed in the test position of the base of the test equipment (10) under calibration and calibrating the test equipment under calibration by obtaining the allowable limit based on results of the measurement with a test object (e.g.,¶0007, ¶0010).

HIGHUCHI fails to disclose an electronic apparatus, and the test device comprises two plates which are pressed against each other with pressure, wherein a minor gap between two plates is used as a water leaking path; and testing the same test device by using the difference between the standard waterproof level value and the calibration waterproof level value.
XUE in figure 5 discloses a test device comprising: two plates (1 and 6), which are pressed against each other with pressure (for example ¶0059), wherein a minor gap (7) between the two plates (1 and 6) are used as water leakage path (11 and e.g.,¶0012 determining the water leakage method is water leakage along the water seepage path of the contact surface of the two gaskets).
LIU in figures 1- 5 discloses A test device (10) for calibrating a test equipment (Col2 lines 52-58), comprising: two plates (FIG.4 20 and 40), which are pressed against each other with pressure (Col.4 lines 1-3), wherein a minor gap (16) between the two plates (20 and 40) are used as leakage path (16).
HIGHUCHI, XUE or LIU fail to teach a test equipment under calibration to test waterproof of an electronic apparatus comprising testing the same test device by using the difference between the standard waterproof level value and the calibration waterproof level value.

The prior art listed in the record fail to remedy this deficiencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856